I concur in the judgment and generally in the opinion of Justice Van Dyke. I am not, however, prepared to say that the probate court, as such, is without jurisdiction, in making an order of family allowance for the purpose of reimbursing moneys advanced for family support, to extend the benefit of its order to a third party who, at the request of the executor or administrator, has made such advances. I think, on the contrary, that if in this instance the facts had been disclosed to the probate court at the time the order of sale was made it would have been perfectly competent for that court to have directed payment to the plaintiff here of all sums advanced by her for the support of the family. This view does not in my opinion invalidate the conclusion that she can sustain the present action to enforce her equitable claim upon the fund which will result from the sale of the property. She had no actual notice of the proceeding in the probate court, and her failure to make her claim there was not her fault, but the fault of the defendant. *Page 222